DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:
Claim 1, line 5, before “shredded” insert --the--;
Claim 1, line 6, delete “way of”; and
Claims 2-10, line 1, after “The” insert --mailbox--.
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required.
The specification fails to recite the following: apparatus components are made of metal alloy (claim 4); and the receptacle has a magnetically enabled fob security feature (claim 10).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the term “traditional” is indefinite as “traditional” designs change over time.
In claim 1, line 2, the term “standalone” is inaccurate as the mailbox is pole mounted.
In claim 1, line 10, the phrase “mailbox and the receptacle are individually connected to the pole by fastening means” is inaccurate as the mailbox and receptacle do not share a common fastening means.
In claims 2-4, line 1, “the components” lacks antecedent basis.  Further, it is unclear which specific elements of the invention are being referenced by the phrase “all the components”.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following amended claim 1 would receive favorable consideration:
Claim 1. (Proposed Amendment) An ecologically sound and environmentally friendly mailbox apparatus comprising:
a including a housing defining an interior for receiving mail and a cooperating door providing access to the interior;
a shredding device affixed to the underside of the mailbox for shredding material;
a hollow tube, having a first end and a second end;
a hollow receptacle for collecting the shredded material, and is connected to the shredding device by 
a vertically positioned pole located adjacent to the mailbox and the receptacle, whereby the mailbox is directly connected to the pole by a first fastening device, and the receptacle is directly connected to the pole by a second fastening device, wherein the first and second fastening devices 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677